I am unable to agree with the majority. Giving full force and effect to our constitutional provision and to all of the authorities cited, still I am utterly unable to see in the trial court's remarks anything remotely resembling a comment on the evidence. *Page 427 
The language used, as quoted by the majority, goes solely to the question of admissibility of evidence to be offered. Counsel wanted the witness to ask himself questions so that, if it appeared the purpose was to offer objectionable testimony, an objection might be interposed before the answer was given. The court's remarks plainly meant nothing more than that the witness, being a practicing attorney, knew what was admissible and what was not, and would not attempt to introduce evidence not competent under the issues. The jury, having heard the whole of the colloquy, must have so understood the court's remarks, and if we are to credit the jurors with ordinary intelligence, none could have arrived at any other conclusion.
I therefore dissent.